IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

7':

MATTHEW S.'LOGUE et al., "'
Plaintiffs ' *
v. * ' CIVIL No. JKB-16-3937

PATIENT FIRS'I` CORPORATION et al., *

Defendants . "‘

x x a a se a a a s= a a a
MEMORANDUM AND ORDER

Pending before the Court is the Partial Motion to Dismiss the Defendants Patient First
Urgent Care, Bel Air and Patient First Corporation, Individually and dfb/a Patient First Urgent
Care, Bel Air. (ECF No. 105.) The motion has been briefed (ECF Nos. 106 & 108), and no
hearing is necessary, Local Rule 105.6 (D. Md. 2016). The motion will be granted.

Because the motion is implicitly brought as a motion for judgment on the pleadings
pursuant to Federal Rule of Civil Procedure lZ(c), the Court` evaluates the motion under the
familiar standard for a motion to dismiss for failure to state a claim for relief. See Walker v.
Kelly, 589 F.3d 127, 139 (4th Cir. 2009) (applying Rule l2(b)(6) standard to Rule 12(0) motion).
A complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to _relief
that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. An inference of a mere possibility of

misconduct is not sufficient to support a plausible claim. Id. at 679. As the Twombly opinion

 

Stated, “Factual allegations must be enough to raise a right to relief above the speculative level.”
550 U.S. at 555. F‘A pleading that offers ‘labels and conclusions’ or ‘a forrnulaic recitation of the
elements of a cause of action will not do.’ . . . Nor does a complaint suffice if it tenders ‘naked
assertion[s]’ devoid of ‘further factual enhancement.”’ Iqbal, 556 U.S. at 678 (quoting Twombly,
550 U.S. at 555, 557). Although when considering a motion to dismiss a court must accept as
true all factual allegations in the complaint, this principle does not apply to legal conclusions
couched as factual allegations Twombly, 550 U.S. at 555.

Plaintiffs have sued a number of Defendan`ts, both in Maryland and Pennsylvania,
contending the medical care provided to the Plaintiffs’ decedent, Shelby Logue, was negligent
and resulted in Ms. Logue’s death. Two of the Defendants are Patient First Urgent Care, Bel
Air, and Patient First Corporation, individually and/or doing business as Patient First Urgent
Care, Bel Air. (Third Am. Compl., ECF No. 71.) In the Third Amended Complaint (“TAC”),
Plaintiffs have also named Patient First Maryland Medical Group, PLLC, as a Defendant (Id.)

In their answer to the TAC, the three Defendants named above havelpled the following
pertinent allegations:

15. . . . The physician employees [who] provided care at the Patient First

location in Bel Air, Maryland are not employees of Patient First Corporation. The

physicians, including Dr. Gronas, are employed by the Defendant Patient First
Maryland Medical Group, PLLC.

17. . . . Patient First Bel Air does not employ the medical staff at the Bei Air
facility including Boris Gronas, D.O. The physicians, including Dr. Gronas, are
employed by the Defendant Patient First Maryland Medical Group, PLLC.

21. These Defendants deny the allegations contained in paragraph 21 that Dr.
Gronas is employed by Patient First Corporation and/or Patient First Bel Air.
These Defendants admit the allegation contained in paragraph 20 that Dr. Gronas
is employed by Patient First Maryland Medical Group, PLLC. '

 

(ECF No. 78.) Further, the three Defendants stated, “Plaintiff failed to identify the proper
corporate entity, therefore the claim against the identified entities is barred.” (Id. Nineteenth
Defense.)

ln their motion, the Defendants say, “The entity that employs the health care providers[]
is Patient First Maryland Medical Group, PLLC and is the only entity that could be vicariously
liable in this medical malpractice action.” (Mot. Dismiss 2, ECF No. 105.) Attached to their
motion is an affidavit by Julie Yonce, who is vice president of Claims Management and
Executive Administration for Patient First, and who states no corporate entity entitled Patient
First Urgent Care, Bel Air, exists. (Id. Ex. B, Yonce Aff. 11 3.) She also states that Patient First
Corporation dfb/a Patient First Urgent Care, Bel Air, does not employ any health care providers
and is not appropriately sued as an entity With vicarious liability. (Id. 11 4.) In response,
Plaintiffs say that, based on the Yonce Affidavit and information supplied by the Defendants
regarding the employment of Dr. Gronas by Patient First Maryland Medical Group, PLLC, they
are in agreement with the dismissal of Patient First Urgent Care, Bel Air. (Pls.’ Opp’n 6-7.) But
Plaintiffs further say, “[N]one of the information or documents provided by Defendants speaks to
the role of Patient First Corporation, if any, in hiring, training, overseeing and controlling its
facilities, Which are part of Plaintiffs’ claims against that Defendant As such, Plaintiffs oppose
the dismissal of Patient First Corporation, individually.” (Id. 7.) Plaintiffs go on to contend that
their claims also include poor training, oversight, and system controls by Patient First
Corporation as an institution. (Id.)

However, it is clear from the TAC and from Plaintiffs’ opposition that the alleged
negligence occurred, with respect to the Bel Air facility, because of Dr. Gronas’s conduct.

Plaintiffs have failed to plead plausible factual content that would permit an inference of

 

negligence by Patient First Corporation, Which, Plaintiffs apparently concede, was not Dr.
Gronas’s employer. They have failed to plausibly allege that Patient First Corporation had any
responsibility for hiring, training, or overseeing Dr. Gronas in the conduct of his employment as
a health care provider. Nor have they plausibly alleged that Patient First Corporation’s medical
records system malfunctioned or that its physical facilities caused any injury. Thus, Plaintiffs
have failed to state a claim for relief against Patient First Corporation.

Accordingly, Defendants’ motion (ECF No. 105) is GRANTED. Defendants Patient
First Urgent Care, Bel Air, and Patient First Corporation, Individually and d!b/a Patient First
Urgent Care, Bel Air, are DISMISSED as parties in the case. The schedule set forth in ECF
No. 104 continues to govern the case.

SO ORDERED.

DATED this / day of October, 2018.

BY THE COURT:

pad ¢1. final

J ames K. Bredar
Chief Judge

